Evans, J.
(After stating the facts.) 1. The question of practice dealt with in the first headnote is well settled. Hall v. Davis, 122 Ga. 252; Johnson v. Thrower, 123 Ga. 706, and cit.
2. The claimant was the wife of the defendant in fi. fa. The evidence authorized a conclusion that the husband paid for the property levied on, hut directed a conveyance to be made to the wife after the plaintiff commenced the suit which eventuated in the judgment upon which the fi. fa. was issued; and that at the time he caused this conveyance to be made to his wife, he had no property other than his interest in the land so combed. The verdict finding the property subject to the fi. fa. was therefore supported by the evidence. Judgment affirmed.

All the Justices concur.